                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                Case No. 5:17-CR-31-H

UNITED STATES OF AMERICA

              V.                               CONSENT ORDER FOR
                                               RESTITUTION
DAQUANJRA TASHA WHITE


      Pursuant to a joint motion of the United States and Defendant, and with their

consent, the Court hereby ORDERS as follows:

      In Defendant's plea agreement, Defendant agreed to pay immediately any

restitution ordered by the Court. Pursuant to 18 U.S.C. §§ 1593, 2259(b)(3), and

3664(h), and in accordance with the terms and conditions of Defendant's plea

agreement, Defendant and the United States have agreed and stipulated that

Defendant owes (1) $200 in restitution, which shall be due and payable in full and

immediately, to victim M.W. and (2) $200 in restitution, which shall be due and

payable in full and immediately, to victim R.B. Defendant and the United States

agree that any payment plan established by the Court's judgment is a minimum

payment plan and shall not preclude the United States from pursuing any other

collection efforts permitted by law.

      The Court finds that Defendant's agreements, including the amount of

restitution, are consistent with the law and the facts of this case. Accordingly,

Defendant shall pay $200 in restitution to victim M.W. and $200 in restitution to

victim R.B., in accordance with the parties' agreement as set forth above , and in


                                          1
accordance with the Court's judgment. The Court further orders that Defendant's

restitution shall be due and payable in full immediately. This consent order shall be

made part of Defendant's criminal judgment in this case.
                                             ~
      SO ORDERED, this      ;7 Vp--
                               day of        -./~          , 2018.




                                              ~~~
                                              Senior United States District Judge


AGREED AND CONSENTED TO BY:



ls/Leza Lee Driscoll                             11130/2018
LEZA LEE DRISCOLL                                  Date
Counsel for Defendant


ROBERT J. HIGDON, JR.
United States Attorney

Isl Erin C. Blondel                              11/30/2018
ERIN C. BLONDEL                                     Date
Assistant United States Attorney
Counsel for the United States




                                         2
